           Case 2:15-cr-00554-TJS Document 55 Filed 04/22/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                    :         CRIMINAL ACTION
                                            :
              v.                            :
                                            :
ABRAHAM DELEON MEDINA                       :         NO. 15-554


                                        ORDER

      NOW, this 22nd day of April, 2021, upon consideration of Defendant’s Motion to

Reduce Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) (Document No. 52), and the

government’s response, it is ORDERED that the motion is GRANTED.

      IT IS FURTHER ORDERED as follows:

      1.      The term of imprisonment is reduced to TIME SERVED.

      2.      The order is stayed for no longer than twenty-one days to permit the

Probation Office to verify defendant’s residence and/or establish a release plan, for the

defendant to make appropriate travel arrangements, and to ensure his safe release. The

defendant shall be released as soon as a residence is verified, a release plan is

established, appropriate travel arrangements are made, and it is safe for the defendant

to travel. There shall be no delay in ensuring travel arrangements are made. If more than

fourteen days are needed to make appropriate travel arrangements and ensure the

defendant’s safe release, the parties shall immediately notify the court and show cause

why the stay should be extended.

      3.      The previously imposed conditions of supervised release shall remain

unchanged.

                                                /s/ Timothy J. Savage
                                                TIMOTHY J. SAVAGE, J.
